      Case
 MIE (Rev. 10/18)5:19-cv-12384-JEL-APP                           ECF No.
                  Order Directing Plaintiff to Complete Service Documents and for6   filed
                                                                                 Service       08/22/19
                                                                                         of Process               PageID.16
                                                                                                    by the U.S. Marshal       Page 1 of 1


                                                  UNITED STATES DISTRICT COURT
                                                  EASTERN DISTRICT OF MICHIGAN


KEVIN A. GARY


                       Plaintiff(s),                                            Case No. 19-12384-JEL-APP

 v.                                                                             Magistrate Judge Anthony P. Patti

BLUESTEM BRANDS, INC


                       Defendant(s).
                                                                       /

                        ORDER DIRECTING PLAINTIFF TO COMPLETE SERVICE DOCUMENTS
                            AND FOR SERVICE OF PROCESS BY THE U.S. MARSHAL

               The Court having considered and granted Plaintiff’s in forma pauperis application and being

 otherwise fully informed;

                IT IS HEREBY ORDERED that Plaintiff complete and present to the Clerk’s Office the following

 documents to effect service in this case within fourteen (14) days of the date of this Notice:

                           • One (1) copy of the complaint for each defendant;
                           • Two (2) USM 285 forms for each defendant;
                           • Three (3) summonses for each defendant.

                IT IS FURTHER ORDERED that the Clerk is directed to process this case for service upon receipt of

 the properly completed documents listed above; and the U.S. Marshal is directed to serve a copy of the complaint,

 summons and this order upon each defendant named in the complaint without prepayment of the usual costs for

 such service.

               IT IS FURTHER ORDERED that Plaintiff file with the Court a signed U.S. Postal Service Certified Mail

 receipt – green card (PS Form 3811) after service is completed, to show proof of service of process.


 Date: August 22, 2019                                                          s/Anthony P. Patti
                                                                                Anthony P. Patti
                                                                                U.S. Magistrate Judge
